Citation Nr: 1828405	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for chondromalacia, right knee prior to February 21, 2012, and in excess of 20 percent from that date.

2. Entitlement to a compensable rating for limitation of extension, right knee prior to August 24, 2016, and in excess of 20 percent from that date. 

3. Entitlement to an initial rating in excess of 10 percent for chondromalacia, left knee.

4. Entitlement to a compensable rating for instability, left knee prior to August 24, 2016, and in excess of 10 percent from that date. 

5. Entitlement to an initial compensable rating for limitation of extension, left knee, to include the period prior to August 24, 2016. 

6. Entitlement to a total disability rating disability based on individual unemployability to service-connected disabilities (TDIU) prior to August 24, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011 and December 2013 rating decisions, the Waco RO granted increased evaluations for the right knee; however, as the increases did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2015 the Board remanded the issue of a higher initial rating for chondromalacia, right knee for additional development.  In a November 2017 rating decision, the RO granted service connection and assigned a separate 20 percent rating for limitation of extension of the right knee, effective August 24, 2016.  Because the limitation of extension is a manifestation of the Veteran's service-connected right knee disability, the appeal encompasses that rating also. 

As directed by the Board remand, the RO issued a statement of the case (SOC) in November 2017 addressing the left knee disability.  In the appellate brief received in January 2018, the Veteran's representative perfected an appeal of the issue.  As such, the Board has jurisdiction over the issue.  In the November 2017 rating decision, the RO granted service connection and assigned a separate 10 percent rating for instability and a separate noncompensable rating for limitation of extension of the left knee, each effective August 24, 2016.  All manifestations of the left knee disability are before the Board.  

The November 2017 rating decision also granted TDIU, effective August 24, 2016.  While the Veteran did not disagree with the effective date of TDIU assigned in that rating decision, where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record has raised the issue of entitlement to TDIU in connection with the claims for increased rating already before the Board.  Thus, entitlement to TDIU prior August 24, 2016, is before the Board.  

The Board also remanded claims for service connection for a low back, cervical spine, and bilateral upper extremity disabilities.  Service connection for those disabilities was granted in a November 2017 rating decision; those issues are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examinations of the knees conducted to date are inadequate and a new examination is needed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

On August 2016 VA examination, on range of motion testing, passive motion testing was not performed.  The examiner indicated that the Veteran had pain on examination in his left knee that causes functional loss, but did not indicate where pain begins and ends.  Additionally, while the examiner indicated the Veteran did not have pain on active range of motion testing for his right knee, she noted that the Veteran has limited and painful range of motion of his knees bilaterally.  Accordingly on remand, a new VA examination must include all appropriate testing for pain, including where pain begins and ends.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The examination is also inadequate in terms of the effect of flare-ups.  The August 2016 examiner noted that the Veteran had flare-ups of both knees which resulted in increased pain but no additional limitation of motion.  On October 2013 VA examination the Veteran reported having flare-ups of his right knee disability that resulted in increased pain with loss of motion and weakness.  No VA examiner has attempted to provide range of limitation of motion evaluation based on pain due to flare ups.  VA examinations must consider the effect of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  On remand, the new VA examination should include a discussion of the duration of the Veteran's flare-ups throughout the period on appeal and whether an examination could be provided during a flare-up to more completely assess the current limitation of motion and other functional effects or whether an opinion can be provided with consideration of the duration of any flare-ups.

The issue of entitlement to TDIU prior August 24, 2016 is inextricably intertwined with the issues being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his bilateral knee disabilities since October 2017.  After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected bilateral knee disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of his knee disabilities, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups of either knee since February 2010.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

3.  The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


